Citation Nr: 0639002	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-35 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1965 
to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That rating decision, in part, denied 
service connection for an anxiety disorder.

In April 2004, a hearing was held before Michael D. Lyon.  In 
June 2006 a second hearing was held before Mark W. 
Greenstreet.  Both Veterans Law Judges are participating in 
the rendering of this decision and copies of the transcripts 
of both hearings are of record.

The issues of entitlement to service connection for a back 
disorder and for entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) are 
the subjects of a separate remand.  

The case was previously before the Board in October 2004, 
when the issue of service connection for a psychiatric 
disorder was remanded for the retrieval of recent medical 
records  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran had a formal psychiatric disorder prior to, or 
during, active military service.  

2.  The medical evidence of record reveals that the veteran 
is currently diagnosed with an anxiety disorder with 
depressive features; the initial diagnosis was made in 1994.

3.  There is no medical evidence of record which links the 
veteran's current psychiatric disability to his active 
military service.  


CONCLUSION OF LAW

The appellant's current psychiatric disability, presently 
diagnosed as anxiety disorder with depressive features, was 
not incurred during his military service.  38 U.S.C.A. §§ 
1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The veteran 
received notification in November 2003 which satisfied the 
duty to notify provisions.  The veteran's service medical 
records, VA medical records, and private medical treatment 
records have been obtained and he has been accorded several 
VA Compensation and Pension psychiatric examinations.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Moreover the veteran is represented 
by an attorney and has had two separate hearings before two 
of the undersigned Veterans Law Judges.  At no point has any 
assertion been made that the veteran has been prejudiced by 
not having been properly notified or assisted in the 
development of his claim.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issues 
decided herein.  The initial denial of the claim for service 
connection for a psychiatric disability was in June 2003, 
which was prior to the notification to the veteran which 
satisfied the duty to notify him.  However, the claim has 
been subsequently readjudicated on several occasions, most 
recently in a January 2006 Supplemental Statement of the 
Case.  To the extent that VA has failed to fulfill any duty 
to notify or assist the veteran, the Board finds that error 
to be harmless.  As there is no assertion or other indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Psychoses may be presumed to have been incurred during active 
military service if they manifest to a degree of at least 
10 percent within the first year following active service in 
the case of any veteran who served for 90 day or more.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In the present case, although the 
veteran has various psychiatric diagnoses, there is no 
indication that he has ever been diagnosed with psychosis. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board notes that service connection for an anxiety 
disorder was previously denied in a 1996 rating decision.  
However, based on the large volume of medical evidence 
obtained, and the slight variation in the psychiatric 
diagnoses rendered, the Board believes that the claim is most 
appropriately phrased as involving service connection rather 
than reopening.  

The veteran claims entitlement to service connection for a 
psychiatric disorder.  There are three places in the record 
where the veteran makes his primary assertions with respect 
to this claim.  In January 2003, the veteran's attorney 
presented a written statement from the veteran to a Decision 
Review Officer (DRO).  This statement refers to several 
instances during the veteran's service where he allegedly saw 
other soldiers injured.  It also asserted that the veteran 
suffered a "panic attack" during dental treatment during 
service and that his abuse of alcohol was the manifestation 
of his current psychiatric disorder.  

In April 2004, the veteran presented sworn testimony at a 
hearing before Veterans Law Judge Michael D. Lyon.  He 
testified about the claimed "panic attack" during dental 
treatment during service.  He also asserted that a period of 
heavy alcohol use during service was a manifestation of his 
anxiety disorder.  Testimony of the veteran and his wife did 
clarify that the veteran had not had any psychiatric 
treatment prior to the mid 1990s.

In June 2006, the veteran presented sworn testimony at a 
hearing before Veterans Law Judge Mark W. Greenstreet.  His 
testimony was similar to his prior written statement and 
hearing testimony.  He again testified about his claimed 
"panic attack" and alcohol usage during service.  

The RO has obtained the veteran's service medical records and 
they are complete.  They contain entrance and separation 
examination reports along with treatment records spanning the 
veteran's period of active service.  In June 1965, entrance 
examination of the veteran was conducted.  On the report of 
medical history he indicated a history of "depression or 
excessive worry."  The examining physician noted that the 
veteran "faints from blood," and on clinical psychiatric 
evaluation the veteran was noted to be normal.  A service 
department treatment record dated March 1966 reveals that the 
veteran was brought in for medical treatment in a 
"disorderly state unable to give history" at 1:00 A.M.  He 
was yelling and unruly and was treated with Thorazine to calm 
him down.  The diagnosis was "acute intoxication."  Review 
of the veteran's service dental records reveals no indication 
of any abnormality or complications which would indicate that 
the veteran had a "panic attack" during dental treatment as 
he claims.  In February 1967, separation of the veteran was 
conducted.  Clinical psychiatric evaluation was normal, with 
no indication of any abnormality.  On the accompanying report 
of medical history the veteran indicated "no" the question 
which asked if he had a history of depression or excessive 
worry.  However, he did not indicate an answer to the 
question which asked if he had "nervous trouble of any 
sort."  The examining physician again noted that the veteran 
reported having dizzy spells secondary to the sight of 
blood."  

In June 1996, a VA psychiatric examination of the veteran was 
conducted.  The veteran again reported a history a "panic 
attack" during dental treatment during service along with 
the instance of disorderly intoxicated behavior during 
service.  After a full examination and review of the history 
presented by the veteran, the diagnosis was "anxiety 
disorder, not otherwise specified, with depressive 
features."  

In April 2003, the most recent VA psychiatric Compensation 
and Pension examination of the veteran was conducted.  After 
full mental status examination, the diagnosis was "anxiety 
disorder with depressive features."  Further, the examiner 
reviewed all the evidence of record along with the extensive 
history provided by the veteran and indicated a medical 
opinion that there "were no definite indications in the 
medical records of a formal psychiatric disorder (as opposed 
to temporary situational emotional difficulties) prior to 
service or in service.  The veteran was first diagnosed with 
a formal psychiatric disorder in 1994, long after service."  

A large volume of medical records has been obtained and they 
fill the better part of three and one half volumes of the 
veteran's claims file.  A private hospital discharge summary 
dated in 1995 reveals a diagnosis of "major depressive 
disorder, panic disorder."  However, the larger portion of 
the other medical evidence indicates that the veteran's 
psychiatric disorder is primarily anxiety with secondary 
depressive features.  The vast majority of the remaining 
medical records are VA psychiatric records showing evaluation 
of, and treatment for, the veteran's psychiatric disorders.  
These records date from the late 1990s to the present and 
show continuing treatment.  There is no medical evidence 
showing any diagnosis of a psychiatric disorder prior to the 
1990s.  

The VA records generally reveal diagnoses of anxiety disorder 
with depressive features, and relate a history from the 
veteran which is similar to that reported in his hearing 
testimony.  A VA treatment note dated July 2001 is indicative 
of the treatment records in the file.  The veteran reported 
recent depression, panic attacks, and crying spells.  
However, mental status examination was "remarkable for good 
grooming and hygiene; his hair was colored b[l]ack and 
slicked back in keeping with his hobby of being an Elvis 
impersonator."  While the veteran's affect was somewhat 
anxious, he was clear, coherent, and appropriately reactive.  
He did however, experience a "pseudo seizure" during the 
evaluation.

However, in August 2001, a follow-up psychological evaluation 
of the veteran was conducted.  He reported beginning 
psychiatric treatment in 1995.  After full examination, the 
diagnosis was anxiety disorder.  The examiner noted that the 
veteran's presentation was one of distorting his symptoms to 
appear more impaired than he really was.  Also, the examiner 
specifically stated that the veteran's symptoms, even as 
reported, did not appear to represent a true panic disorder.  
Subsequent records show continuing diagnoses of, and 
treatment for, anxiety disorder to the present.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability.  
The appellant has a psychiatric disability which is most 
consistently diagnosed as anxiety disorder with depressive 
features.  While the veteran has asserted that he had a panic 
attack during service, the service medical records 
specifically show that the appellant did not have any 
diagnoses, or symptoms, of mental illness during service.  He 
was noted to be acutely intoxicated and disorderly on one 
occasion and to faint at the sight of blood.  The is no 
medical opinion of record which relates the extant anxiety 
disorder to the veteran's active service.  The one medical 
opinion of record indicates no diagnosis of a psychiatric 
disorder before or during service, and that the diagnosis of 
the current anxiety disorder dates only from the 1990s, over 
two decades after the veteran separated from service.  
Moreover, although the veteran asserts that he had a "panic 
attack" during service, there is medical evidence of record 
based on recent findings, and his reported history, which 
indicates that the veteran does not have a "true panic 
disorder."  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See also Rose v. West, 11 Vet. App. 169, 171 (1998).Pond v. 
West, 12 Vet. App. 341, 346 (1999).  In the present case 
there is no evidence of a psychiatric disorder during service 
and no medical evidence linking the current anxiety disorder 
to service.  Accordingly, the preponderance of the evidence 
is against service connection for a psychiatric disorder and 
the claim must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).










	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a psychiatric disorder, to include 
anxiety disorder, is denied.   



			
                  Jason R. Davitian                                         
Michael D. Lyon
	          Acting Veterans Law Judge                               
Veterans Law Judge
          Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
                                              Mark W. 
Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


